OPINION
This is an appeal from a ruling or decision of the clerk of this court upon an item of costs. *Page 119
It appears that appellants, the prevailing parties on their appeal, presented to the clerk a duly certified cost bill for his approval and allowance. The item objected to and sustained by the clerk is as follows:
"Paid to Lew Rogers, court reporter, for typing transcript testimony of proceedings used in the transcript on appeal, $276.31."
The clerk ruled that the item was not a proper item of costs authorized by section 1 of rule 6 of the supreme court rules. We are not in accord with this ruling. The rule itself furnishes a sufficient answer to the objection to the allowance of the item. Section 1 provides as follows:
"The expense of printing or typewriting transcripts * * * on appeal in civil causes * * * shall be allowed as costs, and taxed in bills of costs in the usual mode. * * *"
No sufficient reason appears why appellants should not be allowed the expense of transcribing the testimony upon which their appeal was based, and which was actually used on appeal.
The clerk's decision is reversed. *Page 120